Citation Nr: 1031935	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
plantar fasciitis and heel spurs.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1988 to July 
2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The Veteran testified before the undersigned at a hearing in 
April 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA examination in June 2008.  In 
his July 2009 Substantive Appeal, he contended that his 
disability had worsened in severity.  The Veteran was scheduled 
for a new VA examination in February 2010, but failed to report.  
The Veteran subsequently provided good cause for his failure to 
report for an examination at his April 2010 hearing.  

Considering that the Veteran has argued that his bilateral foot 
disability has worsened, the fact that he has not been afforded a 
comprehensive compensation and pension examination since June 
2008, and since he has provided good cause for his failure to 
appear at the February 2010 VA examination, the Board finds that 
it is necessary to reschedule an additional examination to 
ascertain the Veteran's level of disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's disability, 
a VA examination must be conducted).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA podiatry 
examination to determine the current level 
of severity of his bilateral plantar 
fasciitis and heel spurs.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.

The examiner should specifically comment 
on the clinical manifestations, to include 
whether the Veteran's service-connected 
bilateral plantar fasciitis and heel spurs 
is manifested by weight-bearing line over 
or medial to the great toe, inward bowing 
of the tendo achillis, pain on 
manipulation and use of the feet, 
deformity (pronation, abduction, etc.), 
level of pronation and/or abduction, 
swelling on use, characteristic 
callosities, and/or spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.

The examiner should state whether there is 
additional functional limitation due to 
factors such as pain, weakened movement, 
excess fatigability, or incoordination.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the 
examination report.  Additionally, the 
examiner is asked to provide a full 
description of the service-connected 
bilateral plantar fasciitis and heel spurs 
on the Veteran's ordinary activity.  The 
examiner must review the claims file, 
including a copy of this remand.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports 
should be incorporated into the 
examinations and associated with the claims 
file.  The RO/AMC should ensure that the 
examination report complies with this 
remand and answers the questions presented 
in the examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655 
(2009).

2.  After undertaking any other development 
deemed appropriate, the RO/AMC should re-
adjudicate the rating issue in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T.L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


